Per Curiam:

This was a suit on a promissory note' and to foreclose a mortgage. While the suit was pending an adjustment and settlement was had between the parties, and the defendant paid to plaintiff the full amount of her claim. The plaintiff then filed a motion to dismiss the suit at her cost, without prejudice. The defendant then filed a statement in which he claimed that in the settlement a mistake had been made and that he had overpaid the amount of the indebtedness in the sum of $35.01, and objected to the dismissal of the suit. The court denied this motion, and allowed the plaintiff’s motion to dismiss the suit. The defendant alleges this as error.
If there is any amount in controversy in this case it is only $35.01, and this court has no jurisdiction to consider the question upon its merits. (Gen. Stat. 1901, § 5019.) The proceeding is therefore dismissed.